1

2

3

4

5

6

7

8
                                    UNITED STATES DISTRICT COURT
9                                  WESTERN DISTRICT OF WASHINGTON
10
                                             AT TACOMA

11
     MARLENE MAY WANZER MIRANDA,           )   Civil No. 3:18-cv-05660-MAT
12                                         )
                 Plaintiff,                )
13                                         )
14
                 v.                        )   ORDER FOR EAJA FEES AND
                                           )   COSTS (PROPOSED)
15   COMMISSIONER OF SOCIAL SECURITY, )
                                           )
16               Defendant,                )
17
     ______________________________________)_____________________________________________

18          It is hereby ORDERED that attorney fees in the amount of $4,625.92 and expenses in the amount

19   of $2.81 (postage), for a total of $4,628.73, shall be awarded to Plaintiff pursuant to the Equal Access to
20
     Justice Act (EAJA), 28 U.S.C. § 2412, and that costs in the amount of $414.00 (court filing $400.00,
21
     photocopies $14.00) should be awarded to Plaintiff pursuant to 28 U.S.C. § 1920. See Astrue v. Ratliff,
22
     130 S.Ct. 2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
23

24   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA fees shall be

25   made payable to Teal M. Parham, based upon Plaintiff’s assignment of these amounts to Plaintiff’s
26
     attorney. Any check for EAJA fees shall be mailed to Plaintiff’s counsel, Teal M. Parham at 910 12th
27
     Avenue - PO Box 757, Longview, WA 98632.
28


     ORDER FOR EAJA FEES & COSTS [3:18-cv-05660-MAT] -1
1

2
            DATED this 13th day of May, 2019.
3

4

5
                                                          A
                                                          Mary Alice Theiler
6
                                                          United States Magistrate Judge

7

8

9
     Presented by:
10
     s/TEAL M. PARHAM
11
     Teal M. Parham WSB #21954
12   Attorney for Plaintiff
     Parham & Hall, PLLP
13   910 12th Avenue
     Longview WA 98632
14
     Telephone: (360) 423-3810
15   Fax: (360) 423-3812
     E-mail: tealparham@parhamhall.com
16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER FOR EAJA FEES & COSTS [3:18-cv-05660-MAT] -2
